United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.A., Appellant
and
U.S. POSTAL SERVICE, MIDDLESEX ESSEX
PROCESSING & DISTRIBUTION CENTER,
North Reading, MA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 20-0657
Issued: December 15, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge

On February 3, 2020 appellant filed a timely appeal from a January 13, 2020 merit decision
of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
docketed the appeal as No. 20-0657.1
On November 27, 2019 appellant, then a 59-year-old supervisor, filed a traumatic injury
claim (Form CA-1) alleging that on November 26, 2019 she sustained swelling to the face and
lip(s) when she slipped and hit her face on the floor while in the performance of duty. Appellant’s
supervisor acknowledged on the claim form that the injury occurred in the performance of duty.
In a December 9, 2019 development letter, OWCP informed appellant that the evidence of
record was insufficient to establish her claim. It advised her of the type of factual and medical
evidence needed and requested that she complete and return a factual development questionnaire

1

The Board notes that OWCP received additional evidence following the January 13, 2020 decision. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

in order to provide a detailed description of the alleged employment incident that she believed
caused her injury. OWCP afforded appellant 30 days to respond.
Appellant completed the factual development questionnaire on January 8, 2020. She
explained that she had been counting boxes and became caught in a strip that tied bundles of
magazines, falling to the floor head-first. Appellant claimed that she broke her lips open in the
fall. She called for help from a coworker and was taken to the hospital via ambulance. The
immediate effects of appellant’s claimed injury included mouth, neck, and head pain, as well as
bleeding from the mouth. She also submitted a witness statement from a coworker, L.Y., who
observed appellant on the floor of the mail storage area with her hand raised and signaling for help.
L.Y. saw blood on her mouth and on the floor. Stamped markings on the completed questionnaire,
narrative account, and witness statement indicated a date of receipt by OWCP on January 13, 2020
at 10:24 a.m.2
By decision dated January 13, 2020, OWCP denied appellant’s traumatic injury claim
finding that she had not submitted the necessary factual evidence to establish that the
November 26, 2019 incident occurred at work as described. It found that appellant had not
provided a description of how the injury occurred and had not provided any factual evidence of an
injury occurring at work. OWCP also found that appellant had not submitted any medical evidence
of a diagnosed condition causally related to the alleged incident. Therefore it concluded that she
had not established fact of injury. There is no indication that appellant’s January 8, 2020 response
to OWCP’s questionnaire was reviewed.
The Board has duly considered the matter and finds that the case is not in posture for a
decision. In the case of William A. Couch,3 the Board held that when adjudicating a claim OWCP
is obligated to consider all evidence properly submitted by a claimant and received by OWCP
before the final decision is issued.
In OWCP’s January 13, 2020 decision, it stated that appellant had not provided a
description of how the injury occurred and had not provided factual evidence of an injury occurring
at work. Appellant’s January 8, 2020 response to OWCP’s questionnaire was not reviewed.
However, the record reflects that OWCP received appellant’s January 8, 2020 response to its
factual development questionnaire on January 13, 2020 as demonstrated by the stamps on the
received documents indicating the date and time of receipt by OWCP.4
It is crucial that OWCP address all evidence received prior to the issuance of its final
decision, as the Board’s decisions are final with regard to the subject matter appealed.5 Whether
OWCP receives relevant evidence on the date of the decision or several days prior, such evidence
2
This evidence was scanned into OWCP’s Integrated Federal Employees’ Compensation System (iFECS) case
record on January 16, 2020.
3

41 ECAB 548 (1990); see also R.D., Docket No. 17-1818 (issued April 3, 2018).

4

See I.L., Docket No. 19-0077 (issued July 26, 2019); Linda Johnson, 45 ECAB 439 (1994) (evidence received the
same day as the issuance of OWCP’s decision, but not previously considered, requires remand for de novo review).
5
See C.S., Docket No. 18-1760 (issued November 25, 2019); Yvette N. Davis, 55 ECAB 475 (2004); see also
William A. Couch, 41 ECAB 548, 553 (1990).

2

must be considered.6 The Board finds that this case is not in posture for decision, as OWCP did
not review the above-noted evidence in its January 13, 2020 decision.7 It makes no difference that
the claims examiner was not directly in possession of the evidence on January 13, 2020, as Board
precedent envisions evidence received by OWCP, but not yet associated with the case record when
the final decision is issued.8 As the January 8, 2020 response to OWCP’s factual development
questionnaire was in OWCP’s possession at the time it issued its January 13, 2020 decision, it
must be considered by OWCP in weighing the evidence.9 On remand OWCP shall review all
evidence of record, and following any further development as it deems necessary, it shall issue an
appropriate de novo decision.10
IT IS HEREBY ORDERED THAT the January 13, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for further
action consistent with this order of the Board.
Issued: December 15, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board
6

S.M., Docket No. 16-0852 (issued November 1, 2017); Willard McKennon, 51 ECAB 145 (1999).

7

See M.T., Docket No. 20-0757 (issued September 30, 2020).

See Yvette N. Davis supra note 5. In Yvette N. Davis the Board explained as follows: “Although the claims
examiner did not realize that the evidence was in [OWCP’s] possession … Board precedent requires [OWCP] to
review all evidence submitted by a claimant and received by [OWCP] prior to the issuance of its final decision,
including evidence received on the date of the decision. It makes no difference that the claims examiner was not
directly in possession of the evidence. Indeed, Board precedent envisions evidence received by [OWCP] but not yet
associated with the case record when the final decision is issued.”
8

9

See Cheryl P. Beard, Docket No. 02-0786 (issued August 13, 2002).

10

M.T., supra note 7.

3

